Citation Nr: 1104872	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
coxsackievirus, also claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for fibromyalgia, also 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a heart or 
cardiovascular disorder, also claimed as due to Agent Orange 
exposure.

4.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for prostate cancer, also 
claimed as due to Agent Orange exposure.

6.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, also claimed as due to Agent 
Orange exposure.  

7.  Entitlement to service connection for loss of teeth, also 
claimed as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

The Veteran performed active military service from June 1975 to 
June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2008-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned in November 2010.  
At the hearing, and thereafter in a signed November 2010 
statement, the Veteran withdrew his appeal for entitlement to 
service connection for posttraumatic stress disorder.  



FINDING OF FACT

The Veteran died on December [redacted], 2010, before the Board issued a 
decision on the matters appealed.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board lacks jurisdiction 
to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has 
become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).






ORDER

The appeal is dismissed.



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


